M
From: Nobody <SMTP:nobody@informe.org>
Sent: 12/4/2020 4:19:17 PM
To: WALZ_NATIONSTAR
WALZ ID: 160_WALZ_NATIONSTAR@covius.com
[External Email] This message originated from outside your organization
Your pre-foreclosure reporting form has been successfully submitted to the Bureau
of Consumer Credit Protection. Here is a copy of your submission.
-----
Mortgage Information
-----
Company providing the notice:Nationstar Mortgage LLC
Owner of the mortgage:Federal National Mortgage Association
What term best describes the owner of the mortgage?:Securitized Pool
Filer's Email Address:WALZ_NATIONSTAR@lenderlive.com
Contact information for persons having the authority to modify the mortgage to
avoid foreclosure:Polly Schumacher 8950 Cypress Waters Boulevard   Dallas TX
75063 866-316-2432 4670433 Polly.Schumacher@mrcooper.com
-----
Consumer Information
-----
Consumer   First name:JOEL
Consumer   Middle Initial/Middle Name:
Consumer   Last name:MICHAUD
Consumer   Suffix:
Property   Address line 1:58 BLAKE ST
Property   Address line 2:
Property   Address line 3:
Property   Address City/Town:PRESQUE ISLE
Property   Address State:
Property   Address zip code:04769
Property   Address County:Aroostook
-----
Notification Details
-----
Date notice was mailed:12/4/2020
Amount needed to cure the default:90894.90
Consumer Address line 1:69 LOMBARD ST
Consumer Address line 2:
Consumer Address line 3:
Consumer Address City/Town:PRESQUEISLE
Consumer Address State:ME
Consumer Address zip code:04769
From: Nobody <SMTP:nobody@informe.org>
Sent: 12/14/2020 8:23:02 PM
To: WALZ_NATIONSTAR
WALZ ID: 160_WALZ_NATIONSTAR@covius.com
[External Email] This message originated from outside your organization
Your pre-foreclosure reporting form has been successfully submitted to the Bureau
of Consumer Credit Protection. Here is a copy of your submission.
-----
Mortgage Information
-----
Company providing the notice:Nationstar Mortgage LLC
Owner of the mortgage:Federal National Mortgage Association
What term best describes the owner of the mortgage?:Securitized Pool
Filer's Email Address:WALZ_NATIONSTAR@lenderlive.com
Contact information for persons having the authority to modify the mortgage to
avoid foreclosure:Polly Schumacher 8950 Cypress Waters Boulevard   Dallas TX
75063 866-316-2432 4670433 Polly.Schumacher@mrcooper.com
-----
Consumer Information
-----
Consumer   First name:JOEL
Consumer   Middle Initial/Middle Name:
Consumer   Last name:MICHAUD
Consumer   Suffix:
Property   Address line 1:58 BLAKE ST
Property   Address line 2:
Property   Address line 3:
Property   Address City/Town:PRESQUE ISLE
Property   Address State:
Property   Address zip code:04769
Property   Address County:Aroostook
-----
Notification Details
-----
Date notice was mailed:12/14/2020
Amount needed to cure the default:90916.90
Consumer Address line 1:69 LOMBARD ST
Consumer Address line 2:
Consumer Address line 3:
Consumer Address City/Town:PRESQUE ISLE
Consumer Address State:ME
Consumer Address zip code:04769
